946 F.2d 888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Donald L. SMITH, Defendant-Appellant.
No. 90-5115.
United States Court of Appeals, Fourth Circuit.
Submitted May 23, 1991.Decided Oct. 21, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CR-90-82-MJG)
Donald L. Smith, appellant pro se.
Jamie M. Bennett, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Donald L. Smith appeals the district court's judgment order which found him guilty under 36 C.F.R. § 4.21(c) of speeding on the Baltimore-Washington Parkway, a geographic area under the federal government's jurisdiction.   The district court imposed a fine of $290 and a special assessment of $10.   Smith is proceeding pro se.


2
Smith did not challenge the facts essential to proving his speeding offense at trial.   Rather, he questioned the court's jurisdiction and the federal government's authority to assert control over the Baltimore Washington Parkway, and argued that the charged offense violated his right to travel.


3
The question of the federal government's authority over the Baltimore-Washington Parkway was laid to rest long ago in  United States v. Dreos, 156 F.Supp. 200 (D.Md.1957), on facts nearly identical to this case.   See also United States v. Pardee, 368 F.2d 368 (4th Cir.1966);   United States v. Morris, 684 F.Supp. 412 (D.Md.1988).   The remaining arguments are frivolous on their face.   Because all elements necessary to this conviction were proved at trial and because the fine imposed is well below the $500 limit authorized by law, the district court's decision must be affirmed.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.